DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 	Applicants’ reply of May 9, 2022 has been entered. Claims 1, 9, 17, 22, and 29 have been amended, claims 2-5, 13-15, and 23-27 have been cancelled, and no claims have been newly added.  Claims 1, 6-12, 16-22 and 28-32 are pending and under instant examination. 
 
Withdrawn Rejections - 35 USC § 112

Claims 1, 6-12, 16-22 and 28-32 were rejected in the previous Office Action mailed February 8, 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has followed the Examiner’s suggestion and amended the claims to clarify that the “each monomer” and “the monomer” is the “at least one monomer”.  Accordingly, rejection is hereby withdrawn.
Claims 1, 6-12, 16-22 and 28-32 were rejected in the previous Office Action mailed February 8, 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended the claims to clarify what  is meant by “modified sugar” by specifically reciting how the claims are modified.  Accordingly, rejection is hereby withdrawn.

Claims 1, 6-12, 16-22 and 28-32 were rejected in the previous Office Action mailed February 8, 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended the claims to clarify that the poly(ethylene imine) is linked to the at least one monomer through the terminal epoxide.  Accordingly, rejection is hereby withdrawn.

Claims 28 and 29 were rejected in the previous Office Action mailed February 8, 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended claims 28 and 29 to remove a broad range together with a narrow range that falls within the broad range (in the same claim).  Accordingly, rejection is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments were given in a telephone interview with Michelle K. Nein on June 9, 2022 and August 18, 2022.
The application has been amended as follows:

In the claims
The following claims have been amended as follows:
Claim 1 has been amended as follows:
In line seven, the phrase “the monomer" has been deleted and replaced with –the at least one monomer--.

Claim 10 has been amended as follows:
In lines two and three, the phrase “, preferably all the hydroxyl groups are free" has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The closest prior does not teach or reasonably suggest a polymer comprising a poly(ethylene imine) and at least one monomer, each monomer of the at least one monomer comprising: (a) a modified sugar moiety comprising a sugar moiety wherein at least one hydroxyl group of the sugar moiety is substituted
with a sulphur atom or a nitrogen atom to form the modified sugar moiety; and (b) a chemical moiety comprising a terminal epoxide linking the poly(ethylene imine) to the at least one monomer; and wherein the sulphur atom or nitrogen atom links the modified sugar moiety to the chemical moiety.
	The closes prior art is Fujio et al. (Pub. No.: JPH05140213; Pub. Date: June 8, 1993, IDS).  Fujio discloses a sugar moiety with a liking group comprising a terminal epoxide; wherein the linking group links the sugar moiety to a poly(ethylene imine) (translation page 4 of 7).  However, Fujio does not teach or suggest wherein the sugar moiety comprise a sulphur atom or nitrogen atom; wherein the sulphur atom or nitrogen atom links the sugar moiety to the linking group.  Rather Fujio discloses linking the sugar moiety with a linking group with a terminal epoxide through an oxygen on the sugar moiety.  There is no motivation to change the linkage from an oxygen to a nitrogen or sulphur atom as instantly claimed.
	The instant invention is the first a polymer comprising a poly(ethylene imine) and at least one monomer, each monomer of the at least one monomer comprising: (a) a modified sugar moiety comprising a sugar moiety wherein at least one hydroxyl
 group of the sugar moiety is substituted with a sulphur atom or a nitrogen atom to form the modified sugar moiety; and (b) a chemical moiety comprising a terminal epoxide linking the poly(ethylene imine) to the at least one monomer; and wherein the sulphur atom or nitrogen atom links the modified sugar moiety to the chemical moiety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 6-12, 16-22, and 28-32 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617